Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (SEQ ID NO: 8) in the reply filed on 7/20/2022 is acknowledged.
Claims 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claims 1, 3, 5-17 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 11/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. The drawings are objected to because:

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4. Claim 17 is objected to because of the following informalities:  The claim appears to be missing language and should recite “claim 16”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 12, 13 as submitted 7/20/2022.
As to claim 12, the claim recites “wherein further”. It is not clear what such language means. It is not clear if the claim intends to recite “wherein said vector further comprises” or what is “further comprising…”. It is not clear if the claim merely intends to recite “of claim 1, further comprising”.
Further as to claim 12, the claim recites a micro-RNA-155. As to claim 13 depending on claim 12, SEQ ID NO: 7 recites a DNA sequence, however, claim 12 recites a RNA sequence. It is not clear if claim 12 intends to recite a targeting sequence or DNA sequence targeting microRNA-155, or what claims 12, 13 intend to recite.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

6. Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
See claim 15 as submitted 7/20/2022.
As to claim 15, the claim recites a “cell”, which reads on a human organism. To overcome this rejection, the claim should recite “an isolated host cell comprising…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 3, 8, 10, 11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Pol et al. (WO2015077714)(See PTO-892: Notice of References Cited) in view of Alnemri et al. (WO0216418)(See PTO-892: Notice of References Cited).
See claims 1, 3, 8, 10, 11, 15-17 as submitted 7/20/2022.
	Van Den Pol et al. teaches: oncolytic virus (p. 3); pharmaceutical compositions (p. 3)(as recited in claim 17); VSV as vaccine vector (p. 2)(wherein VSV is member of Mononegavirales and is nonsegmented negative strand RNA virus; wherein VSV includes nucleoprotein, phosphoprotein, matrix (p. 32)(as recited in claims 1, 3); treating cancer (p. 14); cell (p. 17)(as recited in claim 15); particle (p. 55)(as recited in claim 16); further modification to express one or more therapeutic proteins, reporters, antigens, or targeting moieties (p. 4); insertion of large numbers of nucleotides (p. 58); wherein substitutions, deletions, insertions or any combination can be combined to arrive at a final construct, wherein mutations must not place the sequence out of reading frame (p. 59); use of one or more additional transgenes (p. 15); one or more heterologous antigens (p. 29); one or more native VSV genes may be truncated or deleted (p. 29); wherein alterations including insertions, wherein alterations may occur at the amino- or carboxy-terminal positions of the reference sequence or anywhere between those terminal positions, interspersed either individually among the amino acids in the reference sequence or in one or more contiguous groups within the reference sequence (p. 12); including wherein sequence alterations lead to attenuated virulence (p. 15); including shifting L gene to sixth position and insertion of gene upstream to L gene (wherein upstream to L gene reads on “after the M gene” as recited in claim 1).
	Van Den Pol et al. does not teach: SMAC; SEQ ID NO: 1; lacking mitochondria targeting sequence; SEQ ID NO: 2.
	Alnemri et al. teaches: expression vector (p. 5); Smac and IAP binding Smac peptides and therapeutic uses (p. 1)(as recited in claim 1); SMAC without mitochondrial targeting sequence (p. 12)(as recited in claim 10); AAU78447 protein, which has 100% identity with instant SEQ ID NO: 1 (See Result 2, STIC Sequence Search Result 20221011_161904_us-16-614-441-1.align250.rag in SCORE)(as recited in claim 8); as well as 100% identity with instant SEQ ID NO: 2 (See Result 10, STIC Sequence Search Result 20221011_161904_us-16-614-441-2.align250.rag in SCORE)(as recited in claim 11).
One of ordinary skill in the art would have been motivated to use protein as taught by Alnemri et al. with the vector as taught by Van Den Pol et al. Van Den Pol et al. teaches use of vector to express transgene, and Alnemri et al., which also teaches use of vector to express transgene, teaches such a transgene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using as taught by Alnemri et al. with the vector as taught by Van Den Pol et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Van Den Pol et al. and Alnemri et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Pol et al. in view of Alnemri et al. as applied to claims 1, 3, 8, 10, 11, 15-17 above, and further in view of Bell et al. (WO2011070440)(See PTO-892: Notice of References Cited) and Terman et al. (US20040214783)(See PTO-892: Notice of References Cited)
See claims 5, 6 as submitted as submitted 7/20/2022.
See the teachings of Van Den Pol et al. in view of Alnemri et al. It is noted that Van Den Pol et al. already teaches or suggests: switching original G protein with G protein from another strain or serotype (p. 16); wherein VSV G protein is replaced with one or more heterologous viral glycoproteins (p. 3).
Van Den Pol et al. in view of Alnemri et al. does not teach G that encodes modified G protein that comprises inserted cancer targeting domain; RGD sequence that binds integrin.
Bell et al. teaches: anti-cancer therapeutics (abstract); VSV as rhabdovirus (p. 10); oncolytic rhabdovirus (title); oncolytic virus encoding G protein (p. 2); rhabdoviruses comprising heterologous G protein as anti-cancer therapeutics (p. 4); chimeric G protein (p. 13); modified G protein (p. 27); use of targeting molecule (p. 28); use of variant of G proteins (p. 12); wherein polypeptide variants can be engineered for characteristics, such as host cell range, specificity, killing of cancer cells using methodologies known in the art (p. 12); wherein sequence may encode polypeptide sequence with additional heterologous coding sequences for benefits such as targeting (p. 24).
Terman et al. teaches: treating tumors and cancer [0002]; vectors; use of nucleic acids encoding tumor localizing motifs including RGD motifs which bind to integrins [0695].
One of ordinary skill in the art would have been motivated to use domain as taught by Terman et al. in modified or chimeric G protein such as taught by Bell et al. Bell et al. teaches anti-cancer therapeutics and use of modified polypeptide variants (variant of G, chimeric G) including incorporating heterologous sequence coding for improved targeting benefits, and Terman et al., which also teaches anticancer effects, teaches such a heterologous sequence and the advantage of using targeting domain (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to use G protein as taught by Bell et al. and Terman et al. as G protein such as taught by Van Den Pol et al. in view of Alnemri et al. Van Den Pol et al. in view of Alnemri et al. teaches treatment of cancer and use of heterologous G protein, and Bell et al. and Terman et al., which also teach treatment of cancer, teach such a heterologous G protein as well as the benefits of using targeting domain (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using G protein as taught by Bell et al. and Terman et al. with the construct as taught by Van Den Pol et al. in view of Alnemri et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer as taught by Van Den Pol et al. in view of Alnemri et al. and Bell et al. and Terman et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Pol et al. in view of Alnemri et al. as applied to claims 1, 3, 8, 10, 11, 15-17 above, and further in view of Debatin et al. (WO03086470)(See PTO-892: Notice of References Cited).
See claim 9 as submitted as submitted 7/20/2022.
See the teachings of Van Den Pol et al. in view of Alnemri et al. above.
Van Den Pol et al. in view of Alnemri et al. does not teach full length SMAC.
Debatin et al. teaches: use of plasmid and full length SMAC (p. 15); use of kits for treating cancers (p. 15).
One of ordinary skill in the art would have been motivated to use protein as taught by Debatin et al. with the vector as taught by Van Den Pol et al. in view of Alnemri et al. Van Den Pol et al. in view of Alnemri et al. teaches use of vector to express transgene, and Alnemri et al., which also teaches use of vector to express transgene, teaches such a transgene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
use protein as taught by Debatin et al. with the vector as taught by Van Den Pol et al. in view of Alnemri et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer as taught by Van Den Pol et al. in view of Alnemri et al. and Debatin et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Pol et al. in view of Alnemri et al. as applied to claims 1, 3, 8, 10, 11, 15-17 above, and further in view of Calin et al. (WO2007033023)(See PTO-892: Notice of References Cited).
See claims 12, 13 as submitted as submitted 7/20/2022.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Van Den Pol et al. in view of Alnemri et al. above.
Van Den Pol et al. in view of Alnemri et al. does not teach: microRNA-155; SEQ ID NO: 7.
Calin et al. teaches: compositions for treatment of cancers (abstract); miR gene products expressed from viral vectors (p. 40); including mir-155-prec (SEQ ID NO: 238, which has 100% identity with instant SEQ ID NO: 7 (See Result 8 of STIC Sequence Search Result 20111011_161756_us-16-614-441-7.align250.rng in SCORE)).
One of ordinary skill in the art would have been motivated to use gene as taught by Calin et al. with the vector as taught by Van Den Pol et al. in view of Alnemri et al. Van Den Pol et al. in view of Alnemri et al. teaches use of vector to express transgene as well as treatment of cancers, and Calin et al., which also teaches use of vector to express transgene as well as treatment of cancers, teaches such a transgene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
use gene as taught by Calin et al. with the vector as taught by Van Den Pol et al. in view of Alnemri et al. There would have been a reasonable expectation of success given the underlying materials and methods (treating cancer as taught by Van Den Pol et al. in view of Alnemri et al. and Calin et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	11. Full length SEQ ID NO: 6 (as recited in claim 7) is free of the prior art of record. Further, SEQ ID NO: 8 (as recited in claim 14) is also free of the prior art of record. Thus, claims 7, 14 are objected to for depending on rejected claims.
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648